Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16-20 are objected to because of the following informalities:
Each of “computer-readable medium” limitations should be corrected as “non-transitory computer-readable medium” as per their parent claim 15.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11,13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Madala (US 2022/0141098) in view of Uola (US 2012/0005586).
	Regarding claims 1, 8 and 15, Madala describes a client device/method/non-transitory computer-readable medium for configuration of a managed device in a wireless home network (fig. 3, remote network management platform 320 being a computing device (fig. 1) which configures devices 302-310 in the managed network 300 (home network) which may be wireless (para. 55)), the wireless home network configured to communicatively interconnect the managed device and one or more client devices to the Internet (fig. 3, remote network management platform is interconnected to the devices of managed network 300 via internet 350), the client device comprising: 
a memory having instructions stored thereon; and a processor configured to execute the instructions on the memory to cause the client device to (fig. 1, computing device comprising processor 102 & memory 104 for applications (instructions)): 
send a data request to the managed device, receive managed device state data from the managed device (fig. 5A & para. 103, remote network management platform sends messages to managed network 300 for configuration items, such as probing OS version (fig. 5B step 504) and operational state (fig. 5B step 528) to discover & inventory the hardware, software & services of devices in managed network (para. 118)
send a command to update the managed device (fig. 5B step 530 & para. 116, remote network management platform 320 issues edits/corrects to the defective software application’s source code which user’s customized/updated/modified, para. 122).
Madala describes cloud network (fig. 3 #340) plus using a GUI (UI) for retrieving the additions/modifications between original (in original state) (managed service defined capabilities data) & recent version (in customized state) (user defined capabilities data) of the application software in a device (para. 8 & 9), but fails to further explicitly describe:
retrieve such data from an Internet-based cloud server; 
build a user interface (UI) based upon such data.
Uola also describes use of UI engine & browser (fig. 1 #103 & #107) for rendering UE client device configuration, further describing:
retrieve such data from an Internet-based cloud server (fig. 1 + abstract & para. 3, UE device 101 downloads (retrieves) boot profiles from boot server 120 & 124 comprising user profile 123 (user defined capabilities data) & device profile 125 (managed service defined capabilities)).
build a user interface (UI) based upon such data (abstract & para. 2-3, latest user interface is displayed/used by the user based on the bootup/startup profiles).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the client device of Madala to further include the above 2 steps of retrieving such data from an Internet-based cloud server and build a UI based on such data as in Uola.
The motivation for combining the teachings is that this enables user to be presented with the latest user interface to operate the device (Uola para. 2).
Regarding claims 2, 9 and 16, Madala and Uola combined describe:
wherein the processor further configured to execute the instructions on the memory to cause the client device to: 
instruct the managed device to send current capabilities data to the Internet-based cloud server when managed device update is complete (Uola, fig. 2 & para. 91, at end conditions in step 531, process loops back to determine & store device UI information (i.e. user profile 123 (user defined capabilities data) + device profile 125 (managed service defined capabilities)) at boot profiles 124 residing at boot server 120 via network which may be internet (internet-based cloud server) in step 501).
Regarding claims 3 and 10, Madala and Uola combined describe:
wherein the processor further configured to execute the instructions on the memory to cause the client device to: 
send a current capabilities data to the Internet-based cloud server when the managed device update is complete (Uola, fig. 2 & para. 91, at end conditions in step 531, process loops back to determine & store device UI information (i.e. user profile 123 (user defined capabilities data) + device profile 125 (managed service defined capabilities)) at boot profiles 124 residing at boot server 120 via network which may be internet (internet-based cloud server) in step 501).
Regarding claims 4, 11 and 18, Madala and Uola combined describe:
wherein a managed service operator updates a set of dynamic capabilities for the managed device (fig. 1 & 5, boot service (managed service operator), after storing updated device UI information, will next time provide UE boot client 101 the updated (set of dynamic capabilities) device UI information when UE 101 boots up & requests them in steps 513 & 523).
Regarding claims 6, 13 and 20, Madala and Uola combined describe:
wherein the capabilities data stored within the Internet-based cloud server is updated according to a predefined schedule (Uola, para. 50, storing updates into boot server 120’s boot profiles 124 according to a [predefined] schedule can be interpreted either as (1) using a scheduler (para. 39) or (2) periodically (para. 50)).
	Regarding claims 7 and 14, Madala describes:
wherein the managed device comprises a mobile device, a router device, and a gateway device (fig.3, managed network 300 comprises client devices 302, routers 306 & firewall (gateway) 310), wherein the client device is web-based, internet enabled & runs aPaaS system that is mobile-friendly, para. 44).
	Madala and Uola combined further describes:
mobile device being a modem device (Uola, fig. 11, mobile station comprising modulator & demodulator (modem)).
Regarding claim 17, Madala and Uola combined describe:
wherein the processor further configured to execute the instructions on the memory to cause the client device to: 
send a current capabilities data to the Internet-based cloud server when the managed device update is complete according to a predefined schedule (Uola, fig. 2 & para. 91, at end conditions in step 531, process loops back to determine & store device UI information (i.e. user profile 123 (user defined capabilities data) + device profile 125 (managed service defined capabilities)) at boot profiles 124 residing at boot server 120 via network which may be internet (internet-based cloud server) in step 501. This according to a [predefined] schedule which can be interpreted either as (1) using a scheduler (para. 39) or (2) periodically (para. 50).  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 5, 12 and 19, the prior art fails to further explicitly describe:
wherein the managed service operator operates the Internet-based cloud server (fig. 5 & para. 90, boot service (managed service operator) runs the boot server (internet-based cloud server)); and
the managed service operator comprises an internet service provider, a wireless network operator, and the managed device manufacturer.
	The closest prior art, Uola describing boot service (managed service operator) runs the boot server (internet-based cloud server) (fig. 5 & para. 90), and Bernier (US 2015/0081837) describing serial number of device identifiers assigned by the manufacturer (para. 40), in combination with Madala, fail to render the above additional features as a whole obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Nagami (US 2014/0101279) describing management computer detecting state change & changes configuration of a cluster (abstract), Denis (US 2008/0215727) describing monitoring & reporting of status as well as generating status updates information for
remote device using the remote computer (abstract), Kotchavi (US 2006/0259604) describing managing a network of intelligent devices using queries & responses to downlink data & instructions + upload data pertinent to device to a catapult user using a web browser (abstract), & Kodosky (US 2003/0035010) describing configuring graphical program nodes for remote execution & configure distributed systems (title & abstract),

Inohara (US 6,256,747) describing management of distributed servers & distributed information processing system (title), and Baxa (US 2020/0295995) describing detection of states & states transitions of devices in managed network (fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469